Order filed, August 28, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00589-CV
                                 ____________

                        DAVID REYNOLDS, Appellant

                                         V.

                     WELLS FARGO BANK, NA, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 48170


                                     ORDER

      The reporter’s record in this case was due August 05, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Renee Rape, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM